     Case 19-50102-gs        Doc 2076      Entered 07/29/20 14:21:04          Page 1 of 10




 1   Jeffrey L. Hartman, Esq.                           Michael S. Budwick, Esq.
     Nevada Bar No. 1607                                Florida Bar No. 938777 (admitted pro hac)
 2   HARTMAN & HARTMAN                                  mbudwick@melandrussin.com
     510 W. Plumb Lane, Suite B                         Solomon B. Genet, Esq.
 3   Reno, NV 89509                                     Florida Bar No. 617911(admitted pro hac)
     T: (775) 324-2800                                  sgenet@melandrussin.com
 4   F: (775) 324-1818                                  Gil Ben-Ezra, Esq.
 5   notices@bankruptcyreno.com                         Florida Bar No. 118089 (admitted pro hac)
                                                        gbenezra@melandrussin.com
 6   Attorney for Christina Lovato, Chapter 7 Trustee   MELAND RUSSIN AND BUDWICK, P.A.
                                                        3200 Southeast Financial Center
 7                                                      200 South Biscayne Boulevard
                                                        Miami, Florida 33131
 8                                                      T: (305) 358-6363
 9                                                      F: (305) 358-1221

10                                                      Attorneys for Christina Lovato, Chapter 7 Trustee

11
                                 UNITED STATES BANKRUPTCY COURT
12
                                           DISTRICT OF NEVADA
13
      In re                                                 Lead Case No.: BK-19-50102-gs
14                                                          (Chapter 7)
      DOUBLE JUMP, INC.
15                                                          Jointly Administered with:
                  Debtor.                                    19-50130-gs DC Solar Solutions, Inc.
16
                                                             19-50131-gs DC Solar Distribution, Inc.
17                                                           19-50135-gs DC Solar Freedom, Inc.
       X Affects DC Solar Solutions, Inc.
18     X Affects DC Solar Distribution, Inc.                STIPULATION AND PROTECTIVE
19     X Affects DC Solar Freedom, Inc.                     ORDER REGARDING PRODUCTION
       X Affects Double Jump, Inc.                          OF DOCUMENTS
20
                                                            Hearing Date: N/A
21                                                          Hearing Time: N/A
22
23
              This stipulation (the “Stipulation”) is dated this 29th day of July, 2020 (the “Stipulation
24
25   Date”) and entered into between and among each of the following: (i) CTBC Bank Corp. (USA),

26   a California banking corporation (“CTBC”); and (ii) Christine Lovato, chapter 7 trustee (the

27   “Trustee” and together with CTBC, the “Parties”). The Bankruptcy Court (the “Court”) order

28   approving the Stipulation (the “Protective Order”) is entered on the date as noted above by the


                                                        1
     Case 19-50102-gs       Doc 2076      Entered 07/29/20 14:21:04          Page 2 of 10




 1   clerk of the Court (the “Effective Date”). Both the Stipulation and the Protective Order are with
 2   respect to the following:
 3          A. The Trustee is the duly appointed and acting chapter 7 trustee with respect to the non-
 4              real estate assets of the above-captioned debtors in chapter 7 bankruptcy cases
 5              (collectively, the “Debtors”).
 6          B. On January 23, 2020, the Trustee filed a motion entitled “Ex Parte Motion for Rule
 7
                2004 Examination of CTBC Bank Corp. (USA)” (Docket No. 1568) (the “2004
 8
                Motion”).
 9
            C. On January 24, 2020, the Court entered an order entitled “Order Granting Ex Parte
10
                Motion for Rule 2004 Examination of CTBC Bank Corp. (USA)” (Docket No. 1577)
11
                (the “2004 Order”).
12
            D. On January 30, 2020, the Trustee filed a notice of issuance of subpoena (the
13
                “Subpoena”) (Docket No. 1594).
14
            E. The 2004 Motion, the 2004 Order and the Subpoena are referred to collectively as the
15
16              “Discovery Requests.”

17          F. The Subpoena makes it clear that in the Discovery Requests, the Trustee seeks both

18              oral testimony and certain documents as more particularly set forth in the Subpoena

19              (collectively, the “Account Documents”):

20          G. CTBC in good faith believes that each of the Account Documents is (i) confidential,
21              sensitive or potentially invasive of individual or corporate privacy interests; (ii) not
22              generally known; (iii) not normally revealed to the public or third parties, or if disclosed
23              to third parties, would require such third parties to maintain the information in
24              confidence; and (iv) protected by the federal common law office information privilege.
25          H. For the following reasons, all Account Documents are referred to collectively as
26
                “Confidential Account Documents.” The Trustee is not and never has been a
27
                signatory on the deposit accounts associated with the Account Documents
28
                (collectively, the “Identified Accounts”).

                                                       2
     Case 19-50102-gs         Doc 2076      Entered 07/29/20 14:21:04        Page 3 of 10




 1          I. CTBC is concerned that the Confidential Account Documents may be protected under
 2               the laws of the State of California or Federal privacy statutes (collectively, the “Privacy
 3               Laws”).
 4               and
 5          J. CTBC shall produce to the Trustee with the non-privileged Confidential Account
 6               Documents responsive to the Discovery Requests, but only on condition that the
 7
                 Trustee shall strictly comply with the terms of this Stipulation and the Protective Order.
 8
            Based upon the foregoing, it is hereby agreed (and, upon entry of the Protective Order, it
 9
     is hereby ordered) as follows:
10
            1.         Disclosure of Identified Accounts. Within five business days of the Effective Date,
11
     as to each signatory on each of the Identified Accounts of the Discovery Requests, CTBC shall
12
     advise the signatory (i) of the Discovery Requests, and (ii) that unless, within 15 business days of
13
     the Effective Date, an order is entered by the Court that directs CTBC to the contrary, CTBC will
14
     comply with the Discovery Requests and produce in accordance with the terms of this Stipulation
15
16   and Protective Order. To the extent no such order is obtained timely, then, within 20 business days

17   of the Effective Date, CTBC shall provide to counsel for the Trustee non-privileged Account

18   Documents in its possession that are responsive to the Discovery Requests. All of the Confidential

19   Account Documents, whether or not separately marked, shall be designated as protected and

20   confidential.
21          2.         Limited Disclosure from Unidentified Accounts. CTBC will, in good faith, review
22   its books and records to attempt to determine whether there are any deposit accounts with account
23   holders that are debtors in the above-captioned cases, or affiliates of such debtors. As and when
24   it is determined that any such deposit accounts exist (collectively, the “Unidentified Accounts”),
25   and within ten business days thereafter, CTBC shall inform each signatory that unless an order of
26
     the Court is entered within 15 business days after such notice on each of the Unidentified Accounts
27
     of the Discovery Requests which order directs CTBC to the contrary, then CTBC will produce in
28


                                                        3
     Case 19-50102-gs       Doc 2076      Entered 07/29/20 14:21:04         Page 4 of 10




 1   accordance with the terms of this Stipulation and Protective Order. All of the Confidential Account
 2   Documents, whether or not separately marked, shall be designated as protected and confidential.
 3          3.       Maintenance of Confidentiality. In accordance with the terms of this stipulation,
 4   counsel for the Trustee shall hold confidential (i) the Confidential Account Documents and (ii) all
 5   of the information contained in the Confidential Account Documents whether such information
 6   summarizes the contents of the Confidential Account Documents or is abstracted from the
 7
     Confidential Account Documents.
 8
            4.       Effort to Make Public Information from Confidential Account Documents. If
 9
     counsel for the Trustee seeks to make public any information from any of the Confidential Account
10
     Documents, before disclosing and making public any such information, counsel shall, by electronic
11
     mail, notify counsel for CTBC and provide the scope of the proposed disclosure (the “Requested
12
     Disclosure”).
13
            5.       Counsel for CTBC shall have no less than ten business days within which to seek
14
     an order from the Court extending protection with respect to the information that the Trustee seeks
15
16   to disclose. If such an order is entered, then the Trustee shall comply with the terms of such order.

17   If no such order has been entered after six business days from the date CTBC files papers seeking

18   such order, then the Trustee may disclose and make public the information to the extent described

19   in the Requested Disclosure. Nothing is this Stipulation limits the filing parties’ obligations to

20   comply with Federal laws regarding filing of financial information.
21          6.       Scope of Protections.    The protections conferred by this Stipulation and the
22   Protective Order cover not only the Confidential Account Documents, but also (1) any information
23   copied or extracted from Confidential Account Documents; (2) all copies, excerpts, summaries, or
24   compilations of Confidential Account Statements; and (3) any testimony, conversations, or
25   presentations by Parties or their Counsel that might reveal Confidential Account Documents.
26
            7.       However, the protections conferred by this Protective Order do not cover the
27
     following documents or information: (a) that is in the public domain at the time of disclosure to
28
     the Trustee or which becomes part of the public domain after its disclosure to the Trustee as a

                                                      4
     Case 19-50102-gs       Doc 2076       Entered 07/29/20 14:21:04        Page 5 of 10




 1   result of publication not involving a violation of this Protective Order or Federal law, including
 2   becoming part of the public record through trial or otherwise; and (b) known to the Trustee prior
 3   to the disclosure or obtained by the Trustee after the disclosure from a source who obtained the
 4   information lawfully and under no obligation of confidentiality to CTBC. Any use of Confidential
 5   Account Documents at trial shall be governed by a separate agreement or order.
 6          8.      Maintenance of Confidential Account Documents. The Trustee may disclose the
 7
     Confidential Account Documents only under the conditions described in this Protective Order. All
 8
     Confidential Account Documents must be stored and maintained by the Trustee at a location and
 9
     in a secure manner that ensures that access is limited to the persons authorized under this Protective
10
     Order. Unless otherwise ordered by the Court or permitted by CTBC, the Trustee may disclose
11
     and entrust any information from the Confidential Account Documents only to the following
12
     individuals, each of whom shall be bound to the terms in this Stipulation and Protective Order: (a)
13
     the Trustee and her staff; and (b) professionals for the Trustee.
14
            9.      Response to Later Subpoena. If the Trustee is served with a subpoena, discovery
15
16   request or court order for disclosure of any information from the Confidential Account Documents,

17   the Trustee must: (a) within five days after receiving such subpoena, discovery request, or court

18   order notify CTBC in writing that some of the material sought is subject to this Protective Order;

19   and (b) cooperate with respect to all reasonable procedures sought to be pursued by CTBC with

20   respect to any disclosure.
21          10.     Termination of Obligation to Preserve Confidentiality.            The confidentiality
22   obligations imposed by this Protective Order shall remain in effect until CTBC agrees otherwise
23   in writing or a Court order otherwise directs. All Confidential Account Documents and materials
24   produced pursuant to this Protective Order shall “Rendered Inaccessible,” which means either (i)
25   destroyed, (ii) returned to CTBC in a manner in which counsel will be able to reasonably verify
26
     that all documents were returned, or (iii) rendered inaccessible through security features that
27
     prohibit reviewing any of the information contained within the Confidential Account Documents.
28
     All Parties agree to ensure that all Confidential Account Documents or materials that were

                                                       5
               Case 19-50102-gs       Doc 2076      Entered 07/29/20 14:21:04        Page 6 of 10




           1   disclosed to others shall be Rendered Inaccessible. The Court shall (a) make such amendments,
           2   modifications and additions to this Protective Order as it may deem appropriate upon good cause
           3   shown; and, (b) adjudicate any dispute arising under it.
           4          11.     This Stipulation is signed and entered into as of the Stipulation Date.
           5          12.     The Court shall have exclusive jurisdiction over matters related to this Stipulation.
           6
           7
TER LLP
           8
                By:/s Mark. R. McDonald                         By:/s Solomon B. Genet
           9        Mark R. McDonald, Esq.                          Solomon B. Genet, Esq.
                    Morrison & Foerster LLP                         Meland Russin & Budwick, P.A.
          10        707 Wilshire Boulevard                          200 S. Biscayne Blvd., Suite 3200
          11        Los Angeles, CA 90017-3543                      Miami, FL 33131
                    Tel: (213) 892-5810                             Tel: (305) 358-6363
          12        Fax: (213) 892-5454                             Fax: (305) 358-1221
                    mmcdonald@mofo.com                              sgenet@melandrussin.com
          13
          14        Attorneys for CTBC Bank Corp. (USA)             Attorneys for Christina Lovato,
                                                                    Chapter 7 Trustee
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28


                                                                6
     Case 19-50102-gs     Doc 2076     Entered 07/29/20 14:21:04       Page 7 of 10




 1                                 CERTIFICATE OF SERVICE
 2           I certify that on July 29, 2020, I caused to be served the above-named document as
 3   indicated below:
             ✔ a. Via ECF to upon the parties listed on the attached Exhibit 1: and
 4           ✔ b. Via Direct Email to the following:
 5
                  mara@bayareadrainage.com;
 6                taxinfo@tax.cccounty.us;
                  deboltcivil@earthlink.net;
 7                jqyu1089@yahoo.com;
                  lesterray420@gmail.com;
 8                rbpainting66@yahoo.com;
                  cromero@sfandb.com;
 9                ins@stillwater.com;
                  billing.help@iag.com;
10                harry.placenti@us.army.mil;
                  21techlife@gmail.com;
11                waterbilling@cityofmartinez.org;
                  fredsfloorcovering@gmail.com;
12                ctrent@msconstruction.com;
                  taxcollector@countyofnapa.org;
13                mail@nativesonslandscaping.com;
14                shaunrang@sbcglobal.net;
                  ttccc@solanocounty.com;
15                rcoff@orkin.com;
                  pacific_coast_wp@att.net;
16                dbg@crsrealestate.com;
                  ar@alpinepowersystems.com;
17                billing@kmhsystems.com;
                  ca@ahern.com;
18                jansen.carl9@gmail.com;
                  pmaddox@iscmotorsports.com;
19                erossi@cedantioch.com;
                  rachel.larrenaga@chargepoint.com;
20                jworthen@ganassi.com;
                  tbgna@exide.com;
21                dcook@kansasspeedway.com;
                  jfarris@ejmjets.com;
22                troyv@pacificmetalfab.net;
                  chassen@richmondraceway.com;
23                erivera@talladegasuperspeedway.com;
24                mquall@quallcardot.com;
                  ben.nelson@wexinc.com;
25
           I declare under penalty of perjury that the foregoing is true and correct.
26
           DATED: July 29, 2020.
27
                                                /s/ Solomon B. Genet
28                                              Solomon B. Genet, Esq.


                                                   7
     Case 19-50102-gs   Doc 2076   Entered 07/29/20 14:21:04   Page 8 of 10




 1
 2                            EXHIBIT 1
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8
                       Case 19-50102-gs                     Doc 2076             Entered 07/29/20 14:21:04          Page 9 of 10
Mailing Information for Case 19-50102-gs
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

      SETH J. ADAMS sadams@woodburnandwedge.com, jgoff@woodburnandwedge.com
      GREG ADDINGTON greg.addington@usdoj.gov, christi.dyer@usdoj.gov
      MEGAN M. ADEYEMO madeyemo@gordonrees.com, asoto@grsm.com
      SALLIE B ARMSTRONG sarmstrong@mcdonaldcarano.com, mhale@mcdonaldcarano.com
      BRETT A. AXELROD baxelrod@foxrothschild.com, pchlum@foxrothschild.com;mwilson@foxrothschild.com
      GIL BEN-EZRA gbenezra@melandrussin.com
      LOUIS M. BUBALA lbubala@kcnvlaw.com, mmarsh@kcnvlaw.com;cbrimm@kcnvlaw.com
      MICHAEL S BUDWICK mbudwick@melandrussin.com, ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com
      CANDACE C CARLYON ccarlyon@carlyoncica.com,
      CRobertson@carlyoncica.com;nrodriguez@carlyoncica.com;9232006420@filings.docketbird.com;Dcica@carlyoncica.com
      JEFFREY D. CAWDREY jcawdrey@grsm.com, sdurazo@grsm.com;madeyemo@grsm.com
      ROBERT M. CHARLES rcharles@lrrc.com, BankruptcyNotices@LRRLaw.com,robert-charles-1072@ecf.pacerpro.com
      MARIA ELLENA CHAVEZ-RUARK maria.ruark@saul.com
      DAWN M. CICA dcica@carlyoncica.com,
      nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carlyoncica.com;tosteen@carlyoncica.com;3342887420@filings.docketbird.c
      WILLIAM D COPE william@copebklaw.com, r64042@notify.bestcase.com
      TIMOTHY S. CORY tcory@crdslaw.com, creade@crdslaw.com
      TRICIA M. DARBY tricia@darbylawpractice.com, kad@darbylawpractice.com
      MICHAEL A DIGIACOMO digiacomom@ballardspahr.com, saltlakedocketclerk@ballardspahr.com;paredesr@ballardspahr.com;hartt@ballardspahr.com
      VAN C. DURRER van.durrer@skadden.com
      THOMAS H. FELL tfell@fclaw.com, clandis@fclaw.com
      MARTIN L FINEMAN martinfineman@dwt.com
      KIAH T. FORD chipford@parkerpoe.com
      FRANCHISE TAX BOARD (cc) BKClaimConfirmation@ftb.ca.gov, kevin.hutty@ftb.ca.gov
      DONALD L. GAFFNEY dgaffney@swlaw.com, tapodaca@swlaw.com
      SOLOMON B. GENET sgenet@melandrussin.com, ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com
      MICHAEL J GOMEZ mgomez@frandzel.com, dmoore@frandzel.com
      REW R. GOODENOW ecf@parsonsbehle.com, rgoodenow@parsonsbehle.com
      ELIZABETH A. GREEN egreen@bakerlaw.com, orlbankruptcy@bakerlaw.com
      JAMES D. GREENE jgreene@greeneinfusolaw.com, fritchie@greeneinfusolaw.com;kfarney@greeneinfusolaw.com;cwalton@greeneinfusolaw.com
      ALLEN J. GUON aguon@foxrothschild.com, plove@foxrothschild.com
      STEPHEN R HARRIS steve@harrislawreno.com, hannah@harrislawreno.com;norma@harrislawreno.com;alyse@harrislawreno.com
      JEFFREY L HARTMAN notices@bankruptcyreno.com, abg@bankruptcyreno.com
      PAYMON HIFAI phifai@hornerlawgroup.com
      ELIZABETH A. HIGH e.high@lee-high.com, e.dendary@lee-high.com;s.ramos@lee-high.com
      RICHARD F. HOLLEY rholley@nevadafirm.com,
      apestonit@nevadafirm.com;oswibies@nevadafirm.com;agandara@nevadafirm.com;mlangsner@nevadafirm.com
      RICK R. HSU rhsu@mclrenolaw.com, hmotta@mcllawfirm.com
      CHRISTOPHER D. HUGHES chughes@nossaman.com
      BRIAN R. IRVINE birvine@dickinsonwright.com, mreel@dickinsonwright.com;cgrinstead@dickinsonwright.com;RN_litdocket@dickinsonwright.com
      NEAL R. JACOBSON jacobsonn@sec.gov
      MATTHEW L. JOHNSON annabelle@mjohnsonlaw.com, mjohnson@mjohnsonlaw.com;sue@mjohnsonlaw.com
      NATHAN G. KANUTE nkanute@swlaw.com, mfull@swlaw.com;jmath@swlaw.com;docket_las@swlaw.com;jstevenson@swlaw.com;ljtaylor@swlaw.com
      GREGORY ALAN KRAEMER GKRAEMER@COOPERLEVENSON.COM
      MARY LANGSNER mlangsner@nevadafirm.com, oswibies@nevadafirm.com;apestonit@nevadafirm.com;rholley@nevadafirm.com
      BART K. LARSEN BLARSEN@SHEA.LAW, 3542839420@filings.docketbird.com;support@shea.law
      ROBERT S. LARSEN rlarsen@grsm.com,
      gangulo@grsm.com;wwong@grsm.com;WL_LVSupport@grsm.com;sowens@grsm.com;jzhao@grsm.com;kkao@grsm.com
      ANDREW V. LAYDEN alayden@bakerlaw.com, orlbankruptcy@bakerlaw.com
      CECILIA LEE e.high@lee-high.com, e.dendary@lee-high.com;s.ramos@lee-high.com
      ANNIE Z. LI annie.li@skadden.com
      CHRISTINA W. LOVATO trusteelovato@att.net, NV26@ecfcbis.com
      TIMOTHY A LUKAS ecflukast@hollandhart.com
      EDWARD M. MCDONALD edward.m.mcdonald@usdoj.gov
      JEANETTE E. MCPHERSON bkfilings@s-mlaw.com
      EDMOND BUDDY MILLER bmiller@buddymillerlaw.com, jepker@buddymillerlaw.com
      ALI M. M. MOJDEHI amojdehi@btlaw.com, jgertz@btlaw.com;arego@btlaw.com
      ASHLEY C NIKKEL anikkel@parsonsbehle.com, tbrown@parsonsbehle.com
      WILLIAM M. NOALL bknotices@gtg.legal, wnoall@gtg.legal
      TRACY M. O'STEEN tosteen@carlyoncica.com, crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
      RICHARD A. OSHINSKI Rick@OshinskiForsberg.com, Linda@OshinskiForsberg.com
      DONNA T PARKINSON donna@parkinsonphinney.com
      PAUL J PASCUZZI ppascuzzi@ffwplaw.com
      MATTHEW W. QUALL mquall@quallcardot.com
      JACK A. RAISNER jar@outtengolden.com
      R. CHRISTOPHER READE creade@crdslaw.com, lalderman@crdslaw.com;assistant@crdslaw.com;jshafer@crdslaw.com
      JULIE HOPE ROME-BANKS Julie@bindermalter.com
      RENE' S ROUPINIAN rsr@raisnerroupinian.com, Jar@raisnerroupinian.com;warnlawyers@raisnerroupinian.com
      THERESE SCHEUER scheuert@sec.gov
      BRIAN D. SHAFFER brian.shaffer@msrlegal.com, karen.wigylus@msrlegal.com
      CONNOR H. SHEA cshea@bhfs.com, mabarnes@bhfs.com
      JAMES PATRICK SHEA jshea@shea.law, blarsen@shea.law;support@shea.law
      DANIEL H. SLATE dslate@buchalter.com, smartin@buchalter.com
      PETER J. SMITH peterjsmith@att.net
            Case 19-50102-gs             Doc 2076        Entered 07/29/20 14:21:04               Page 10 of 10
STEPHEN PAUL SORENSEN ssorensen@tafsattorneys.com
HOLLY S STOBERSKI hstoberski@duanemorris.com, jrreeder@duanemorris.com;AutoDocketLV@duanemorris.com;jldailey@duanemorris.com
KEVIN M. SUTEHALL ksutehall@foxrothschild.com, dloffredo@foxrothschild.com
T-MOBILE USA, INC. (sb) BankruptcyGroup@T-Mobile.com
AMY N. TIRRE amy@amytirrelaw.com, admin@amytirrelaw.com
U.S. TRUSTEE - RN - 7 USTPRegion17.RE.ECF@usdoj.gov
DAVID F. WAGUESPACK Waguespack@carverdarden.com, plaisance@carverdarden.com
CONSTANCE L. YOUNG clyoung2014@gmail.com
MATTHEW C. ZIRZOW mzirzow@lzlawnv.com, carey@lzlawnv.com;trish@lzlawnv.com;sara@lzlawnv.com
